DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in the application.
Claims 1-19 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/15/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claim(s) 1, 7-8, and 18-19 is/are objected to because of the following informalities:  
Claims 1 and 18-19, “an isolator coupled to the base, the isolator comprising;” should read -- an isolator coupled to the base, the isolator comprising: --.
Claim 7, “material to be packed in a wound” should read -- a
Claim 8, “permeable material to be packed in a wound” should read -- a permeable material to be packed in a wound --.
Appropriate correction is required.
Claim Interpretation
	In claims 1, 3-5, and 18-19, the limitations “central passage” and “effluent passage” have been interpreted below as if the central and effluent passages are integral with or contain an effluent reservoir. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 8, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “the effluent passage is a structure that runs a length of the central passage including the effluent reservoir” which is indefinite. There an effluent reservoir --.
Claim 8 recites the limitation “wherein the liner covers the permeable material” which is indefinite. There is insufficient antecedent basis for this limitation in the claim because claim 8 depends from claim 1 and a “liner” is not introduced until claim 8. Thus, the limitation has been examined below as if it read -- wherein a liner covers the permeable material --.
Claim 17 recites the limitation “wherein a liner covers an interface between the base and the isolator” which is unclear about the function of the liner. According to ¶0015 of the specification, the liner maintains a separation between the patient (the fistula, excretions/effluent from the fistula) and the rest of the medical device, not separate liner between the isolator and the base. For purposes of examination, claim 17 has been examined below as if it read -- a liner maintains a separation between the medical device and excretions/effluent from a fistula --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C 103 as being unpatentable over Hall (US PGPUB 20180125698 – of record) as evidenced by Fung (US PGPUB 20170172806). 
As evidenced by Fung, open-cell foam is compressed when subjected to negative pressure (¶0056).
claim 1, Hall discloses a medical device (100) for use in treating wounds using negative pressure wound therapy (¶0003-0004), the device (100) comprising: 
…
an isolator (110+106) …, the isolator (110+106) comprising: 
flexible material (110 and 152 of 106 are made of open-cell foam: ¶0030 and 0043; wherein open-cell foam is a known flexible/compressed material, as evidenced by ¶0056 of Fung; thus, Hall further implicitly/intrinsically discloses this claimed limitation); 
a central passage (a fluid path through 110 and 152: ¶0030, 0043, and Fig. 1; since 110 and 152 are both made of open-cell foam, they can provide fluid path to allow exudate passage through the open-cell foam under negative pressure) …
an effluent passage (a fluid path through 114 and 152: Fig. 1) including a pump aperture (a reduced pressure interface 116: ¶0027, 0053 and Fig. 1) for coupling the medical device to a pump (a reduced pressure source 120: ¶0036) for removing effluent (¶0053 and 0055).
	Hall does not disclose wherein the device comprising a base; however, Hall suggests to have an additional layer comprising a wicking or an absorptive material on the bottom of a manifold 110 (¶0030; wherein wicking material or absorptive material which is a known flexible/collapsible material in the art). Hall also discloses/suggests that the distribution manifold 110 and the perimeter member 152 both have the same materials (¶0043). From these teachings, a person having ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Hall by incorporating a base, similar to that disclosed/suggested by Hall, motivated by the desires to increase absorption of fluids into the base, assist in applying reduced pressure, and promote wound healing. Thus, the device of Hall comprises a base comprising collapsible material and the isolator coupled to the base.
Hall does not disclose wherein the base comprising an aperture and wherein the central passage aligning the aperture of the base when the isolator is coupled to the base; however, Hall suggests to have a fistula aperture 108 forming in the distribution manifold 110 to align with fistula 104 (¶0050 and Fig. 1). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating an aperture on the base and aligning the aperture with the central passage yields the predictable result of separating fistula from the remainder of the wound bed and promoting wound healing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base of Hall by incorporating an aperture, similar to that disclosed/suggested by Hall, motivated by the desires to separate fistula from the remainder of the wound bed and promote wound healing.
Regarding claim 2, Hall discloses all the limitations as discussed above for claim 1.

Regarding claim 3, Hall discloses all the limitations as discussed above for claim 2.
Hall further discloses wherein the effluent passage (through 114 and 152) is a structure that runs a length of the central passage (through 110 and 152) including the effluent reservoir (152) and leads from the central passage (through 110 and 152) of the isolator (Fig. 1).
Regarding claim 4, Hall discloses all the limitations as discussed above for claim 3.
Hall further discloses wherein the pump aperture (116: Fig. 1) is spaced away from the central passage (through 110 and 152) to allow for an ostomy appliance (122) to be coupled to the central passage (through 110 and 152) for use in negative pressure wound therapy (¶0027 and Fig. 1).
Regarding claim 5, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein the effluent passage (through 114 and 152) is a structure that runs a length of the central passage (through 114 and 152) including an 
Regarding claim 7, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein a material to be packed in a wound to which the medical device is coupled, wherein the material is non-permeable (the medical device of Hall is capable of being coupled to a non-permeable material to be packed in a wound; Examiner notes that the non-permeable material is not a structure of the medical device).
Regarding claim 8, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein a permeable material to be packed in a wound to which the medical device is coupled, wherein a liner covers the permeable material (the medical device of Hall is capable of being coupled to a permeable material to be packed in a wound and a liner covers the permeable material; Examiner notes that the permeable material and a liner are not structures of the medical device).
Regarding claim 9, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein the effluent passage (the fluid path through 114 and 152) is tubing leading from the central passage (the fluid path through 110 and 152) of the isolator (152 of effluent passage is made from the same material as 110: ¶0043; thus, the effluent passage is capable of tubing leading from the central passage of the isolator).
claim 10, Hall discloses all the limitations as discussed above for claim 9.
Hall does not disclose wherein the effluent passage is a pelican-bill-type structure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the effluent passage, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of effluent passage being a pelican-bill-shaped for the purpose of facilitating efficient passage of fluid/effluent from the central passage. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). (See MPEP § 2144.04 IV B).
Regarding claim 11, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein the central passage (the fluid path through 110 and 152) of the isolator is non-uniform (152 of central passage comprises an adjustable passage member 148 that is compressed or extended and has different shapes: ¶0044, Figs. 1, 2, 6, and 7).
Regarding claims 12 and 13, Hall discloses all the limitations as discussed above for claim 11.
Hall further discloses wherein the central passage (the fluid path through 110 and 152) of the isolator includes a bulge or multiple bulges (bellow(s) 160: ¶0055 and Fig. 2).
claim 14, Hall discloses all the limitations as discussed above for claim 11.
Hall further discloses wherein the central passage of the isolator is a conical frustum (¶0056, Figs. 7, and 10-11).
Regarding claim 15, Hall discloses all the limitations as discussed above for claim 11.
Hall further discloses wherein the central passage of the isolator is continuous between transitions in size (¶0058 and Fig. 7).
Regarding claim 16, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses wherein the central passage of the isolator is a cylinder (Figs. 7 and 10).
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Hall, as applied to claim 1 above, and further in view of Steward (US PGPUB 20080161778 – of record).
Regarding claim 6, Hall discloses all the limitations as discussed above for claim 1.
Hall does not disclose wherein the base includes a gasket that interfaces with a wound.
In the same field of endeavor, fluid isolation device, Steward discloses an isolator (a rigid flange 1: ¶0017 and Fig. 1) and a base (a rigid tubular passageway 3: ¶0017 and Fig. 1). Steward further discloses a gasket (a sealing means 7: ¶0017 and Fig. 1) attached to the base for the benefit of creating and maintaining a seal around a fistula (¶0017).
.
Claim(s) 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Hall, as applied to claim 1 above, and further in view of Khan (US PGPUB 20080287892).
Regarding claim 17, Hall discloses all the limitations as discussed above for claim 1.
Hall further discloses the base and the isolator are two separate pieces (see rejection for claim 1 above).
Hall does not disclose a liner maintains a separation between the medical device and excretions/effluent from a fistula. 
In the same field of endeavor, wound treatment system, Khan discloses a wound treatment system comprising a base (a sponge 18: ¶0037-0039) and an isolator (a wound separator 22: ¶0037-0039). Khan further discloses a technique of providing a liner (extra sealant) around a base of a fistula for the benefits of allowing more robust seal and providing extra protection to an area surrounding the fistula from contamination (¶0058).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Hall by incorporating a liner, similar to that disclosed/suggested by Khan, in order to allow more .
Claim(s) 18-19 is/are rejected under 35 U.S.C 103 as being unpatentable over Hall in view of Steward and as evidenced by Fung. 
As evidenced by Fung, open-cell foam is compressed when subjected to negative pressure (¶0056).
Regarding claim 18, Hall discloses a medical device (100) for use in treating wounds using negative pressure wound therapy (¶0003-0004), the device (100) comprising: 
…
an isolator (110+106) …, the isolator (110+106) comprising: 
flexible non-permeable material (110 and 152 of 106 are made of open-cell foam: ¶0030 and 0043; and the isolator comprises an adjustable passageway member 148 which is fluid impermeable: ¶0039; wherein open-cell foam is a known flexible/compressed material, as evidenced by ¶0056 of Fung; thus, Hall further implicitly/intrinsically discloses this claimed limitation); 
a central passage (a fluid path through 110 and 152: ¶0030, 0043, and Fig. 1; since 110 and 152 are both made of open-cell foam, they can provide fluid path to allow exudate passage through the open-cell foam under negative pressure) …
an effluent passage (a fluid path through 114 and 152: Fig. 1) including a pump aperture (a reduced pressure interface 116: ¶0027, 0053 and Fig. 1) that is spaced away from the central passage (through 110 and 152) to allow for an 
Hall further discloses wherein the effluent passage (through 114 and 152) is a structure that runs a length of the central passage (through 110 and 152) including the effluent reservoir (152) and leads from the central passage (through 110 and 152) of the isolator (Fig. 1).
Hall further discloses wherein an effluent reservoir (152: ¶0030, 0043, and Fig. 1; since 152 is made of open-cell foam which includes tubes in the foam, 152 can function as a reservoir to store exudates in the tubes of the open-cell foam) coupled to the effluent passage (through 114 and 152), wherein the effluent reservoir (152) collects effluent via ports (flow channels/tubes of 152: ¶0029-0030 and 0043) in the isolator (Fig. 1).
	Hall does not disclose a base comprising collapsible, non-permeable material and an aperture. 
Steward further discloses a collapsible, non-permeable base (a compressible sealing means 7: ¶0024) having an aperture (an opening 9: ¶0017 and Fig. 1) for the benefit of creating and maintaining a seal around a fistula (¶0017). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a base coupled to the isolator and aligning the central passage with the aperture of the base yields the predictable result of creating and maintaining a seal around a fistula.

Regarding claim 19, Hall discloses a system (100+120) for use in negative pressure wound therapy (¶0003-0004), the system (100+120) comprising: 
an effluent suction pump (a reduced pressure source 120: ¶0036); and
a medical device (100) comprising:
…
an isolator (110+106) …, the isolator (110+106) comprising: 
flexible non-permeable material (110 and 152 of 106 are made of open-cell foam: ¶0030 and 0043; and the isolator comprises an adjustable passageway member 148 which is fluid impermeable: ¶0039; wherein open-cell foam is a known flexible/compressed material, as evidenced by ¶0056 of Fung; thus, Hall further implicitly/intrinsically discloses this claimed limitation); 
a central passage (a fluid path through 110 and 152: ¶0030, 0043, and Fig. 1; since 110 and 152 are both made of open-cell foam, they can provide fluid path to allow exudate passage through the open-cell foam under negative pressure) …
an effluent passage (a fluid path through 114 and 152: Fig. 1) including a pump aperture (a reduced pressure interface 116: ¶0027, 0053 and Fig. 1) that is spaced away from the central passage (through 110 
Hall further discloses wherein the effluent passage (through 114 and 152) is a structure that runs a length of the central passage (through 110 and 152) including the effluent reservoir (152) and leads from the central passage (through 110 and 152) of the isolator (Fig. 1).
Hall further discloses wherein an effluent reservoir (152: ¶0030, 0043, and Fig. 1; since 152 is made of open-cell foam which includes tubes in the foam, 152 can function as a reservoir to store exudates in the tubes of the open-cell foam) coupled to the effluent passage (through 114 and 152), wherein the effluent reservoir (152) collects effluent via ports (flow channels/tubes of 152: ¶0029-0030 and 0043) in the isolator (Fig. 1).
Hall does not disclose a base comprising collapsible, non-permeable material and an aperture. 
Steward further discloses a collapsible, non-permeable base (a compressible sealing means 7: ¶0024) having an aperture (an opening 9: ¶0017 and Fig. 1) for the benefit of creating and maintaining a seal around a fistula (¶0017). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a base coupled to the isolator and aligning the central passage 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Hall by incorporating a base, similar to that disclosed by Steward, in order to create and maintain a seal around the fistula, as suggested in ¶0017 of Steward. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Priest (US PGPUB 200090131893 – of record) discloses a connector for connecting a drainage bag around a fistula comprising an elongate flexible tubular member (Figs. 1-5 and accompanying texts).
Okoniewski (US PGPUB 20120130187) discloses a surgical apparatus comprising a clamping member with a funnel-shaped configuration (Figs. 1-9 and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781